Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 1 of 18 PageID #: 107




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                       EVANSVILLE DIVISION

   UNITED STATES OF AMERICA.                               )
                                                           )
                           Plaintiff,                      )
                                                           )
                                                           ) Cause No. 3: I 8-cr-31-RLY-MPB-O1
                                                           )
   JOHN P. HONNIGFORD.                                     )
                                                           )
                           Defendant                       )


              PETITION TO ENTER PLEA OF GUILTY AND PLEA AGREEMENT

            The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

   Southem District of Indiana, and Todd S. Shellenbarger, Assistant United States Attomey ("the

   Government"), and the defendant, JOHN P. HONN{IGFORD, ("the defendant"), in person and by

  counsel, Michael Keating, hereby inform the Court that a Plea Agreement has been reached in

  this case pursuant to Federal Rule of Criminal Procedure l1(cXlXB). The following are its

  terms and conditions:

                                        Part 1: Guiltv Plea and Charses

            1.     Plea of Guilty: The defendant petitions the Court for leave to enter and agrees to

  enter a plea of guilty to the following offense charged in the Indictment:

            A.     Possession of Sexually Explicit materials involving minors, in violation of   Title   18,


   United States Code, Section 2252(a)(0@).

            2.     Potential Maximum Penalties: The offense of possession of sexually

   explicit materials involving minors in violation of I 8 U.S.C . S 2252(a)(a)(B) is punishable by

   a term   of imprisonment of not more than 20 years, a fine of not more than $250,000 and a
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 2 of 18 PageID #: 108



 term of supervised release of up to life when the images involve prepubescent minors and

 minors under twelve.

          3.    Elements of the Offense: To sustain the offense to which the defendant is pleading

 guilty, the Government must prove the following elements beyond a reasonable doubt: (1) the

 Defendant knowingly possessed, or attempted to possess, or knowingly accessed with intent to

 view any visual depiction; (2) the visual depiction, had been mailed; and/or had been shipped or

 transported using any means or facility of interstate or foreign commerce; and/or had been shipped

 or transported in or affecting interstate or foreign commerce; andlor was produced using materials

 which have been mailed or shipped or transported using any means or facility of interstate or

 foreign commerce, including by computer; (3) the production of the visual depiction involved the

 use of a minor engaging in sexually explicit conduct, including one or more prepubescent minors

 or minors less than twelve years of age; (4) the visual depiction was of such conduct; and (5) the

 defendant knew that one or more persons in the visual depiction was under the age of eighteen

 years.

                                      Part2z General Provisions

          4.    Sentencing Court's Discretion Within Statutory Range: The defendant agrees

 and understands that:   (A) the Court will use its discretion to fashion   a sentence   within the statutory

 range(s) set forth above; (B) the Court will consider the factors set forth in 18 U.S.C. $ 3553(a) in

 determining the appropriate sentence within the statutory range(s); (C) the Court will also consult

 and take into account the United States Sentencing Guidelines ("Sentencing Guidelines" or

 "U.S.S.G.")   in   determining the appropriate sentence within the statutory range(s); (D) the

 Sentencing Guidelines are not mandatory or binding on the Court, but are advisory in nature; (E)

 restitution may be imposed; (F) by pleading "Guilty" to more than one offense (Count), the Court



                                                     2
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 3 of 18 PageID #: 109




   may order the sentences to be served consecutively one after another; (G) the final determination

   concerning the applicable advisory guideline calculation, criminal history category, and advisory

   sentencing guideline range         will   be made by the Court; and (H)   by pleading "Guilty", the Court
   may impose the same punishment as if the defendant had plead "Not Guilty", had stood trial and

   been convicted by      ajury.

           5.         Sentencing Court Not Bound by Guidelines or Recommendations: The

   defendant acknowledges that this Plea Agreement is govemed by Federal Rule of Criminal

   Procedure I   I   (c)(l)(B)   and that the determination of the defendant's sentence is within the

   discretion of the Court. The defendant understands that if the Court decides to impose a sentence

   higher or lower than any recommendation of either party, or determines a different advisory

   sentencing guideline range applies in this case, or decides to impose a sentence outside of the

   advisory sentencing guideline range for any reason, then the defendant will not be permitted to

   withdraw this plea of guilty for that reason and will be bound by this plea of guilty and any

   appeal waiver contained in this agreement.

           6.         Plea Agreement Based on Information Presently            Known: The defendant

   recognizes and understands that this Plea Agreement is based upon the information presently

   known to the Government. The Government agrees not to bring other federal charges against the

   defendant based on information currently known to the United States Attorney for the Southern

   District of Indiana.

           7.         No Protection From Prosecution for Unknown or Subsequent Offenses: The

   defendant acknowledges and agrees that nothing in this agreement shall protect the defendant in

   any way from prosecution for any offense not specifically covered by this agreement, or not

   known to the United States Attorney for the Southern District of Indiana at this        time.   The



                                                           3
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 4 of 18 PageID #: 110




   defendant further acknowledges and agrees that nothing in this agreement shall protect the

   defendant in any way from prosecution for any offense committed after the date of this

   agreement.

           8.      Rights Under Rule 11(b), Fed.R.Crim.P.: The defendant understands that the

   Govemment has the right, in a prosecution for perjury or false statement, to use against the

   defendant any statement that the defendant gives under oath during the guilty plea colloquy. The

   defendant also understands that the defendant has the right: (A) to plead not guilty, or having

   already so pleaded, the right to persist in that plea; (B) to a jury   trial; (C) to be represented by

   counsel--and ifnecessary have the court appoint counsel--at trial and at every other stage ofthe

   proceedings, including appeal; and (D) to confront and cross-examine adverse witnesses, to be

   protected from compelled self-incrimination, to testify and present evidence, and to compel the

   attendance of witnesses. The defendant also understands that the Constitution guarantees the

   right to be considered for release until trialr; and if found guilty of the charge(s), the right to

   appeal the conviction on such charge(s) to a higher court. The defendant understands that        ifthe

   Court accepts this plea of guilty, the defendant waives all of these rights.

                                       Part   3: Sentence to be Imposed
           9.      Sentencing Recommendation Pursuant to Federal Rule of Criminal

   Procedure 11(c)(l)(B): The parties have not agreed upon a specific sentence. The parties

   reserve the right to present evidence and arguments conceming what they believe to be the

   appropriate sentence in this matter.




      rTitle 18, U.S.C.   SS 3141-3156, Release and Detention Pending Judicial Proceedings.


                                                       4
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 5 of 18 PageID #: 111




          A.      Government's Recommendation: The Government will recommend that the

   defendant receive a term of imprisonment within the statutory sentencing range at the mid-point

   of the applicable advisory guideline range determined by the Court.

          B.      Defendant's Recommendation: The Defendant is free to ask for any sentence

   within the statutory sentencing range, including one below the advisory Guidelines range

   determined by the Court.

          10.     Placement: The govemment agrees not to oppose any request made by the

   defendant for a recommendation by the Court that the defendant serve any period   of

   imprisonment in a specific facility. The defendant acknowledges and understands that any

   recommendation by the Court is only a recommendation and does not bind the Federal Bureau      of

   Prisons.

          11.     Programs and/or Treatment: The defendant may request that the Court

   recommend to the Federal Bureau of Prisons that the defendant participate in specific programs

   or receive specific treatment, including a sex offender treatment program, while serving any

   sentence of imprisonment imposed in this case. The defendant acknowledges and understands

   that any recommendation by the Court is only a recommendation and does not bind the Federal

   Bureau of Prisons.

          12.     Supervised Release: Both parties reserve the right to present evidence and

   arguments concerning the duration of any term of supervised release and the terms and

   conditions of the release following any term of imprisonment imposed in this case.

          13.     Conditions of Supervised Release: The parties understand and agree that the

   Court will determine which standard and special conditions of supervised release to apply in this




                                                   5
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 6 of 18 PageID #: 112




   case. The parties reserve the right to present evidence and arguments conceming these

   conditions.

           14.    No Appeal of Supervised Release Term and Conditions: As discussed in

   greater detail below, the parties' reseryation of the rights to present evidence and arguments to

   the Court concerning the length and conditions of supervised release is not intended to be

   inconsistent with the Waiver of Appeal specified below, which includes a waiver of the right to

   appeal the length and conditions of the period of supervised release.

                              Part   4: Monetarv Provisions and Forfeiture
          15.     Special Assessments: (1) Mandatory, The defendant willpay a total of $100.00

   on the date of sentencing or as ordered by the Court to the Clerk, United States District Court,

   which amount represents the mandatory special assessment fee imposed pursuant to l8 U.S.C.          $


   3013. (2) Additional, The Court will determine whether to impose an additional special

   assessment of $5,000 for a non-indigent person convicted of an offense under Chapter I    l0 of

   Title l8 pursuant to 18 U.S.C. $ 3014. The parties understand and agree that the Court will

  determine whether to impose the additional special assessment after hearing any arguments from

  the parties.

          16.     Fine: The Court will determine whether to impose a fine in this case after

   hearing any arguments from the parties. The government may request imposition of a fine

   within the recommended Guideline range.

           17.    Restitution: The govemment may request restitution for identifiable child

   exploitation victim images received, possessed, downloaded, or accessed with the intent to view

   by the defendant. The defendant shall pay $3,000 in restitution to each identifiable child

   exploitation victim up to a maximum of $15,000. If the government requests a total amount of



                                                    6
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 7 of 18 PageID #: 113




   restitution greater than   $ 15,000,   then the Court   will determine the appropriate amount of

   restitution at the time of the sentencing after considering the evidence and arguments presented

   by the parties.

           18.       Obligation to Pay Financial Component of Sentence: If the defendant is

   unable to pay any financial component of the defendant's sentence on the date of sentencing,

   then the defendant agrees that the payment of the financial component should be a condition        of

   supervised release as well as an ordered payment through the Inmate Financial Responsibility

   Program of the U.S. Bureau of Prisons. The defendant would have a continuing obligation to

   pay the financial component of the sentence. The defendant further agrees that as of the date      of

   filing this Plea Agreement the defendant will provide all requested financial information to the

   Financial Litigation Unit of the United States Attorney's Office for the Southem District of

   Indiana for use in the collection of any fines and restitution imposed by the Court and authorizes

   the Financial Litigation Unit to obtain credit reports relating to the defendant for use in the

   collection of any fines and restitution imposed by the Court.

           19.       Forfeiture: The Defendant admits that the property listed below constitutes

   contraband, was used to facilitate, or constitutes the fruits of the commission of the offense(s) to

   which the defendant is pleading guilty, and, therefore, is subject to forfeiture to the United

   States. The defendant abandons all right, title, and interest in the property listed below so that

   proper disposition, including destruction, may be made thereof by federal, state, or local law

   enforcement agencies involved in the investigation of the defendant's criminal activity. The

   defendant further agrees not to contest any forfeiture action brought against any ofthe property

   listed below, whether any such forfeiture action is administrative, judicial, civil, or criminal, and




                                                           7
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 8 of 18 PageID #: 114




   agrees not to contest any use or destruction     ofany ofthe property listed below by any federal,

   state, or local law enforcement agency:



          A.      One Alien desktop computer tower bearing partial serial number D8JQD2;

          B.      One WD Toshiba external hard drive bearing partial serial number 50TTV2;

          C.      All component   parts of the described devices.

   The defendant consents to the entry of orders of forfeiture for such property and waives the

   requirements of Rules 32.2 and 43(a), Fed. R. Crim. P., regarding notice of the forfeiture in the

   charging document, announcement of the forfeiture at sentencing, and incorporation of the

   forfeiture in the judgment. The defendant understands that the forfeiture of assets is part of the

   sentence that may be imposed in this case and waives any failure by the Court to advise the

   defendant of this, pursuant to Rule I I (bXlXJ), at the time the defendant's guilty plea is accepted.

   The defendant further agrees to waive all constitutional and statutory challenges in any manner

   (including direct appeal, habeas corpus, or any other means) to any forfeiture carried out in

  accordance with this Plea Agreement on any grounds, including that the forfeiture constitutes an

  excessive fine or punishment.

                                 Part 5: Factual Basis for Guiltv Plea

          20.     The parties stipulate and agree that the following facts establish a factual basis for

  the defendant's plea of guilty to the offense set forth in Paragraph One, above, and that the

   Government would be able to establish the following facts beyond a reasonable doubt in the

   event this cause was to proceed to   trial.   The following information is only a summary of the

   government's evidence. This Plea Agreement is not intended to foreclose the presentation of

   additional evidence and the government reserves the right to present additional evidence at the

   time of sentencing.


                                                        8
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 9 of 18 PageID #: 115




          A.      On May    17   ,2017 , in the Southern District of Indiana, the defendant knowingly

   possessed one or more visual depictions.

          B.      The visual depictions had been mailed, shipped and transported using any means

   and facility of interstate and foreign commerce, shipped and transported in and affecting

   interstate and foreign commerce, and or produced using materials which had been mailed and

   shipped and transported using any means and facility of interstate and foreign commerce, by any

   means, including by computer and intemet transmission.

          C.      The producing of such visualdepictions involved the use of minors engaging in

   sexually explicit conduct.

          D.      The visual depictions involved actual minors engaging in sexually explicit

   conduct, as defined in Title 18, United States Code, Section 2256(2), including one or more

   visual depictions involving a prepubescent minor or a minor less than twelve years of age.

          E.      The defendant did so by installing file sharing software on his computer system

   and using this software to conduct internet based searches for sexually explicit material

   involving minors. After conducting such searches, the defendant selected files for downloading

   that contained depictions of sexually explicit conduct involving minors. The defendant then used

   his computer system to save the sexually explicit material on data storage devices, including

   external hard drives. The defendant's computer hard drive and data storage devices were

   manufactured and produced outside of Indiana.

          F.      One of the data storage devices used by the defendant was a Toshiba 1.5 TB

   external hard drive. An examination of the contents of the Toshiba 1.5 TB external hard drive

   was conducted as apartof the investigation. The Toshiba hard drive had a well-organized file

   structure. Many file folders on the Toshiba hard drive were found to contain depictions of



                                                      9
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 10 of 18 PageID #: 116




   minors engaged in sex acts and minors depicted in sexually explicit poses including depictions of

   the genital and pubic area of minors. The Toshiba hard drive contained a substantial number       of
   images depicting minors engaged in sex acts and sexually explicit poses. The Toshiba hard drive

   contained large sets of images involving LS models depicting minor females in sexually explicit

   poses including poses displaying the genital and pubic area.     An FBI task force officer

   successfully downloaded files from the same LS models sets from file sharing folders on the

   defendant's computer system during a March 24,2017 online investigation. The file creation

   dates on the hard drive show that the defendant saved these LS model sets to his external hard

   drive on April 3, 2017 after downloading the files using file sharing software beginning on or

   about March24,2017.

          G.      On May   17   , 2017 , at the time of the search of his residence, the defendant made

   statements to a FBI task force officer generally admitting that he used his computer system and

   an external hard drive to acquire, view, possess, and save images depicting actual minors

   engaging in sexually explicit conduct.

          H.      The defendant performed acts related to the offense from his residence located in

   Evansville, Indiana, within the Southem District of Indiana.

                                          Part   6: Other Conditions

          21.     Background Information: The defendant acknowledges and understands that no

   limitation shall be placed upon the Court's consideration of information conceming the

   background, character, and conduct ofthe defendant for the purpose ofimposing an appropriate

   sentence. The defendant acknowledges and understands that the Government is not prohibited

   from providing information concerning background, character, and conduct of the defendant for

   the purpose of recommending or advocating an appropriate guideline calculation and sentence.



                                                      t0
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 11 of 18 PageID #: 117




          22.       Good Behavior Requirement: The defendant agrees to fully comply with all

   conditions of release imposed by the Court during all stages of this case. If the defendant fails to

   fully comply with such conditions, then the Government may withdraw from this Agreement.

          23.       Compliance with Federal and State Laws: The defendant understands that the

   obligations of the Government in this Plea Agreement are expressly contingent upon the

   defendant abiding by federal and state laws.

                                   Part 7: Sentencins Guideline Stipulations

          24.       Guideline Computations: Pursuant to Section 681.4 of the Sentencing

   Guidelines, the parties agree to the Stipulations below. The parties understand and agree that

   these Stipulations are binding on the parties but are only a recommendation to the Court and that

   the Court   will determine the advisory sentencing guidelines applicable in this case. The parties

   agree that no stipulation regarding any factors in Chapter 4, Criminal History Category, of the

   Sentencing Guidelines has been made, and that such determination      will   be made by the Court.

   The 2018 version of the Sentencing Guidelines has been used by the parties to make the

   stipulations set forth below.

          A.        Section 2c2.2(a)(l) of the Sentencing Guidelines applies to this case and

   establishes a base offense level   of   18.


          B.        Pursuant to U.S.S.G. S 2G2.2(bX2) 2 levels are added because the offense

   involved a prepubescent minor or a minor under the age of twelve years.

          C.        Pursuant to U.S.S.G. S 2G2.2(bX4) 4 levels are added because the offense

   involved material that portrays sadistic or masochistic conduct or other depictions of violence.

          D.        Pursuant to U.S.S.G. S 2G2.2(bX6) 2 levels are added because the offense

   involved the use of a computer to possess the material.



                                                     11
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 12 of 18 PageID #: 118




            E.         Pursuant to U.S.S.G. S 2G2.2(bX7XD) 5 levels are added because the offense

   involved 600 hundred or more images.

            F.         Acceptance of Responsibility: To date, the defendant has demonstrated a

   recognition and affirmative acceptance of personal responsibility for the defendant's criminal

   conduct. Based upon the defendant's willingness to accept a Plea Agreement and enter a plea of

   guilty to the criminal conduct noted in this agreement, the Government agrees that the defendant

   should receive a two (2) level reduction providedthe defendant satisfies the criteria set forth in

   Guideline $ 3El.l(a) up to and including the time of sentencing. The defendant timely notified

   the Government of defendant's intention to enter a plea of guilty, thereby permitting the

   Government and the Court to allocate their resources efficiently. After the Defendant enters a

   plea of guilty, the government intends to make a motion pursuant to U.S.S.G. $     3El.l(b)

   requesting that the Court decrease the offense level by one (l ) additional level. The parties

   reserve the right to present evidence and arguments conceming the defendant's acceptance         of

   responsibility at the time of sentencing.

            G.     Final Offense Level: 28

                                     Part 8: Waiver of Risht to Appeal

            25.    Direct Appeal: The defendant understands that the defendant has a statutory

   right to appeal the conviction and sentence imposed and the manner in which the sentence was

   determined. Acknowledging this right, and in exchange for the concessions made by the

   Government in this Plea Agreement, the defendant expressly waives the defendant's right to

   appeal the conviction imposed in this case on any ground, including the right to appeal conferred

   by   18 U.S.C . S   3742. The defendant further expressly waives the defendant's right to appeal the

   sentence imposed in this case on any ground, regardless of the defendant's criminal history



                                                      t2
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 13 of 18 PageID #: 119




   category or how the sentence is calculated by the Court, including the right to appeal conferred

   by l8 U.S.C.5 3742. This waiver of appeal specifically includes all provisions of the guilty plea

   and sentence imposed, including the length and conditions supervised release and the amount             of

   any fine and restitution.

           26.     Collateral Attack: Additionally, the defendant expressly agrees not to contest,

   or seek to modify, the defendant's conviction or sentence or the manner in which either was

   determined in any proceeding, including but not limited to, an action brought under I S U.S.C.          $


   3582 or 28 U.S.C. 52255. As concerns this Section3582 waiver, should the United States

   Sentencing Commission and/or Congress in the future amend the Sentencing Guidelines to lower

   the guideline range that pertains to the defendant's offense(s) and explicitly make such an

   amendment retroactive, the government agrees that it    will   not assert this waiver as a bar to the

   defendant filing a motion with the district court pursuant to   l8   U.S.C. $ 3582(c)(2). However,      if
   the defendant files such a motion, the government reserves the right to oppose the motion on any

   other grounds, and reserves the right to assert this waiver as a bar to an appeal from the district

   court's decision regarding the motion. As concerns the Section2255 waiver, the waiver does

   not encompass claims, either on direct or collateral review, that the defendant received

   ineffective assistance of counsel.

          27.     No Appeal of Supervised Release Term and Conditions: The parties'

   reservation of the rights to present evidence and arguments in this Court concerning the length

   and conditions of supervised release is not intended to be inconsistent with the Waiver of Appeal

   specified above, which includes a waiver of the right to appeal the length and conditions of the

   period of supervised release.




                                                     13
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 14 of 18 PageID #: 120




                              Part   9:   Presentence Investigation Report

           28.    The defendant requests and consents to the commencement of a presentence

   investigation by probation officers of the United States District Court for purposes of preparing a

   Presentence Investigation Report at this time and prior to the entry of a formal plea of guilty.

           29.    The defendant further requests and consents to the review of the defendant's

   Presentence Investigation Report       by a Judge, defendant's counsel, the defendant, and the
   government at any time, including prior to entry of a formal plea of guilty.

                                 Part 10:    I             Consequences

          30.     The defendant recognizes that pleading guilty may have consequences with

   respect to the defendant's immigration status   if the defendant is not a citizen of the United   States.

   Under federal law, a broad range of crimes are removable offenses, including the offenses to

   which the defendant is pleading guilty. The defendant also recognizes that removal will not

   occur until service of any sentence imposed in this case has been completed. Removal and other

   immigration consequences are the subject of a separate proceeding, however, and the defendant

   understands that no one, including the defendant's attorney or the Court, can predict to a

   certainty the effect of the conviction in this case on the defendant's immigration status. The

   defendant nevertheless affirms that the defendant wants to plead guilty regardless of any

   immigration consequences that this plea may entail, even if the consequence is the defendant's

   removal from the United States.

                                Part 11: Statement of the Defendant

          31.     By signing this document, the defendant acknowledges the following:

          A.       I have received a copy of the Indictment and have read and discussed it with my

   attorney. I believe and feel that I understand every accusation made against me in this case. I



                                                     14
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 15 of 18 PageID #: 121




   wish the Court to omit and consider as waived by me all readings of the Indictment in open

    Court, and all further proceedings including my arraignment.

             B.     I have told my attorney the facts and surrounding circumstances as known to me

   concerning the matters mentioned in the Indictment, and believe and feel that my attorney is

   fully informed   as   to all such matters. My attorney has since informed, counseled and advised me

   as to the nature and cause    of every accusation against me and   as   to any possible defenses I might

   have in this case.

           C.       I have read the entire Plea Agreement and discussed it with my attomey.

           D.       I understand all the terms of the Plea Agreement and those terms correctly reflect

   the results of plea negotiations.

           E.       Except for the provisions of the Plea Agreement, no officer or agent of any branch

   of government (federal, state or local), nor any other person, has made any promise or suggestion

   of any kind to me, or within my knowledge to anyone else, that I would receive a lighter

   sentence, or probation, or any other form of leniency,   if I would     plead   "Guilty". I hope to

   receive probation, but am prepared to accept any punishment permitted by law which the Court

   may see   fit to impose. However, I respectfully   request that the Court consider in mitigation      of

   punishment at the time of sentencing the fact that by voluntarily pleading "Guilty" I have saved

   the Government and the Court the expense and inconvenience of a trial. I understand that before

   it imposes sentence, the Court will address me personally and ask me if I wish to make a

   statement on my behalf and to present any information in mitigation of punishment.

          F.        I am fully satisfied with my attorney's representation during all phases of this

   case. My attomey has done all that anyone could do to counsel and assist me and that I fully

   understand the proceedings in this case against me.



                                                      15
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 16 of 18 PageID #: 122




           G.       I make no claim of innocence, and I am freely and voluntarily pleading guilty in

   this case.

           H.       I am pleading guilty as set forth in this Plea Agreement because I am guilty of the

   crimes to which I am entering my plea.

           L        I understand that    if convicted, a defendant who is not a United   States Citizen may

   be removed from the United States, denied citizenship, and denied admission to the United States

   in the future.

           J.       My attorney has informed me, and I understand, that I have the right to appeal any

   conviction and sentence that I receive, unless I have waived my right to appeal as part of this

   Plea Agreement.      If I have not waived my right to appeal, I understand that I must file a Notice

   of Appeal within fourteen (14) days of the entry of the judgment in this case; I further understand

   that the Clerk of the Court   will   prepare and   file a Notice of Appeal on my behalf if I ask that to

   be done. I also understand that the United States has the right to appeal any sentence that I

   receive under this Plea Agreement.

           K.       My attorney has informed me, and I understand, that if I provide or cause to be

   provided materially false information to a judge, magistrate-judge, or probation office, then

   Section 3C I .l of the Sentencing Guidelines allows the Court to impose a two level increase in

   the offense level.

                                        Part 12: Certificate of Counsel


           32.      By signing this document, the defendant's attorney and counselor certifies       as


   follows:

           A.       I have read and fully explained to the defendant all the accusations against the

   defendant which are set forth in the Indictment in this case;


                                                         t6
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 17 of 18 PageID #: 123




          B.      To the best of my knowledge and belief each statement set forth in the foregoing

   petition to enter plea of guilty and plea agreement is in all respects accurate and true;

          C.      The plea of "Guilty" as offered by the defendant in the foregoing petition to enter

   plea of guilty and plea agreement accords with my understanding of the facts as related to me by

   the defendant and is consistent with my advice to the defendant;

          D.      In my opinion, the defendant's waiver of all reading of the Indictment in open

   court, and in all further proceedings, including arraignment as provided in Rule 10,

   Fed.R.Crim.P., is voluntarily and understandingly made; and I recommend to the Court that the

   waiver be accepted by the Court;

          E.      In my opinion, the plea of "Guilty" as offered by the defendant in the foregoing

   petition to enter plea of guilty and plea agreement is voluntarily and understandingly made and I

   recommend to the Court that the plea of "Guilty" be now accepted and entered on behalf of the

   defendant as requested in the foregoing petition to enter plea of guilty and plea agreement.




                                                    17
Case 3:18-cr-00031-RLY-MPB Document 46 Filed 08/26/19 Page 18 of 18 PageID #: 124




                                          Pert 13: Final provision

            33.      Complete Agreement: The defendant acknowtedges that no thrcats. promises, or

    rcpresentations have been made, nor agreements reached, other than those set forth
                                                                                       in this

    document to induce the defendant to plead guilty. This document is the complcte and
                                                                                        onty plea
    Agreement betrreen the defendant and the United States Attomey for the Southern District
                                                                                                 of
    Indiana and is binding only on the parties to the plea agreement, supersedes all prior

    understandings, if any, whether written or oral, and cannot be modified except in writing, signed

    by all parties and filed with the court, or on the record in open court.

                                                           Respectfu I ly subm itted,



                                                          JOSH J. MTNKLER
                                                           United States Attorney


      {-J6- /7
   DATE
                                                          Assistant United Sutes Attorney


      I -tb.t q                                                  H.
   DATE                                                         .v
                                                          Criminal Division Chief

   u/rv I       (1
   DATE                                                            Honnigford



   8/rt   /tr
   DATE                                                            Keating
                                                          Counsel for Defendant




                                                    t8
